 1
       
                                                                 
 2                                                               
 3                                                               
                                                                 
 4                                                               
 5                                                               
                                                                 
 6
       
 7
                                                              
 8                                         UNITED STATES DISTRICT COURT 
                                          EASTERN DISTRICT OF CALIFORNIA 
 9                                                          
                                                              
10
             SCOTT JOHNSON,                                    Case: 2:17‐CV‐01562‐JAM‐CKD
11                                                              
                              Plaintiff,                        
12                                                                               ORDER  
             v.                                                 
13                                                              
             STANLEY T. KANEKO; and Does 1‐10, 
14            
                          Defendants. 
15
16                                                    ORDER 
          
            
17
                 Pursuant  to  F.R.CIV.P.41 (a)(1)(A)(ii),  this  action  is  hereby  ordered 
18
19   dismissed with prejudice, each party to bear their own attorneys’ fees and costs.   

20                 

21    Dated: 3/27/2019                              /s/ John A. Mendez_________________ 
                                                    HONORABLE JOHN A. MENDEZ 
22                                                  UNITED STATES DISTRICT COURT JUDGE 
23
24
25
26
27
28




                                                               1

     Order [proposed]                                           Case: 2:17-CV-01562-JAM-CKD
